Citation Nr: 1329379	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-47 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury status post arthroplasty, currently 
evaluated as 10 percent disabling prior to February 25, 
2011, and as 30 percent disabling since April 1, 2012. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to October 
1980.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the assignment of a 10 percent 
disability rating for the Veteran's service-connected left 
knee disability.  

In a subsequent June 2011 decision, the RO assigned a 
temporary total 100 percent evaluation, effective February 
25, 2011 to March 31, 2012, for surgical treatment of the 
Veteran's service-connected left knee disability with a 
total left knee arthroplasty, which occurred on February 25, 
2011.  Thereafter, a 30 percent evaluation was assigned, 
effective April 1, 2012.  As those grants did not represent 
a total grant of benefits sought on appeal for the periods 
dating prior to February 25, 2011, and since April 1, 2012, 
the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

A July 2013 notice letter shows that the Veteran was 
notified at his correct address of record that he was 
scheduled to present testimony before a traveling Veterans 
Law Judge at a Videoconference hearing in September 2013; 
however, the Veteran failed to report to the hearing.  As 
neither the Veteran nor his representative have requested 
that the hearing be rescheduled, the Board deems the 
Veteran's request for a such a hearing to be withdrawn.  See 
38 C.F.R. § 20.704 (2012).

The Board finds that statements of the February 2009 VA 
examiner during that examination reasonably raise the issue 
of entitlement to a TDIU.  In light of the Court of Appeals 
for Veterans Claims holding in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Board considers the claim for a TDIU as 
part of the Veteran's pending claim for an increased rating 
for residuals of a left knee injury status post 
arthroplasty.  Thus, the Board has rephrased the issues as 
listed on the title page to better reflect the claims on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development is necessary before the claims on appeal can be 
properly adjudicated.

VA treatment records currently associated with the Veteran's 
claims file are dated from March 2007 to February 2009.  The 
record also contains discharge summaries from the San 
Francisco VAMC dated in February 2009, which pertains to 
surgical treatment of the Veteran's non service-connected 
low back disability, and in February 2011, which pertains to 
surgical treatment of his service-connected left knee 
disability with a total left knee arthroplasty.  

The February 2011 discharge summary pertaining to the 
Veteran's service-connected left knee disability shows that 
the Veteran was scheduled for physical therapy for his left 
knee disability and that he received two injections in his 
left knee with temporary relief.  The record is negative for 
any records pertaining to such treatment.  As VA treatment 
records dating since February 2009 have not been requested 
or associated with the claims file, which is approximately 
four years during the relevant rating period for the claim 
on appeal, the case must be remanded for obtainment of 
relevant VA treatment records dating since February 2009 
from the San Francisco VAMC/CBOC.  

In addition, a September 2008 VA treatment note states that 
the Veteran was previously followed by Kaiser Permanente in 
San Francisco, however, it was unclear when he last saw that 
provider.  There is no indication that records have been 
requested or obtained from Kaiser Permanente.  Accordingly, 
the Veteran should be requested to identify and submit, or 
request VA assistance in obtaining, any private treatment 
records pertaining to his left knee disability dating since 
September 2007.

Finally, as alluded to above, the February 2009 VA examiner 
indicated that the Veteran was unable to work at that time, 
however, it is unclear whether such statement was made in 
reference to the Veteran's service-connected left knee 
disability, his non service-connected low back disability 
with radiculopathy to his lower extremities and neurogenic 
claudication, or both.  A request for a TDIU, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, when entitlement to a TDIU is raised during the appeal 
of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id. at 454. 

The Veteran's only service-connected disability is residuals 
of a left knee injury status post arthroplasty.  The claim 
of entitlement to a TDIU is inextricably intertwined with 
the claim for a higher evaluation for the Veteran's service-
connected left knee disability, and must be deferred pending 
readjudication of that claim.  Harris v. Derwinski, 1 Vet. 
App. 180  (1991).  

As the claim for a TDIU is inferred by the Board, the 
Veteran should be provided with VCAA notice as to the 
information and evidence necessary to substantiate his claim 
for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notice as to the information and evidence 
needed to substantiate his claim for a 
TDIU.

2.  Obtain all outstanding pertinent VA 
treatment records from the San Francisco 
VAMC/CBOC dating since February 2009.  All 
records and/or responses received should 
be associated with the claims file.

3.  The Veteran is invited to present or 
request VA's assistance in obtaining any 
evidence, particularly medical evidence, 
which tends to show that his left knee 
disability has worsened and that he is 
unable to work solely due to his service-
connected left knee disability.  He is 
also requested to provide information 
necessary to enable VA to obtain any 
records of relevant private treatment 
received for his service-connected left 
knee disability dating since September 
2007, to include records from Kaiser 
Permanente in San Francisco, California.  

4. Thereafter, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the severity of his left knee 
disability and the impact of that 
disability on his ability to obtain and 
maintain substantially gainful employment.

The claims folder, to include any relevant 
records in Virtual VA, must be thoroughly 
reviewed by the examiner in connection 
with the examination and notation to the 
effect that such review has occurred 
should be documented in the examination 
report.  Any tests and studies deemed 
necessary by the examiner should be 
conducted.  All findings should be 
reported in detail.

The examiner should describe all pertinent 
symptomatology in regard to the left knee 
and address the relevant rating criteria 
necessary for evaluation.  The examiner 
should also discuss any functional and 
occupational impairment caused by the left 
knee that is relevant to the question of 
employability.

As to residuals of a left knee injury 
status post arthroplasty, the examiner 
should:

a. specifically state range of motion 
findings using a goniometer, and indicate 
on the examination report that a 
goniometer was used;

b. comment on whether this disability 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
residuals of a left knee injury status 
post arthroplasty (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms);

c. discuss whether pain significantly 
limits functional ability during flare-ups 
or following repeated use (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups); and

d. describe the severity of any 
subluxation or lateral instability of the 
left knee. 

Following review of the claims file, and 
appropriate examination and interview of 
the Veteran as to his service-connected 
left knee disability, an opinion must be 
offered as to whether it is at least as 
likely as not (50 percent probability or 
better) that the Veteran's service-
connected left knee disability renders him 
unable to secure or follow a substantially 
gainful occupation for which his education 
and occupational experience would 
otherwise qualify him.

The examiner should reconcile any opinion 
with all other clinical evidence of 
record, to include the February 2009 and 
November 2012 VA examinations, and the 
Veteran's contentions.  A complete 
rationale should be provided for any 
opinion expressed.  If any opinion cannot 
be provided without resort to speculation, 
the examiner should so state and provide a 
rationale for why the opinion would 
require resort to speculation.  

5. The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2012).

6. After the development requested has 
been completed, the RO/AMC should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  The RO/AMC 
must ensure that the examiner documented 
their consideration of Virtual VA.  If the 
report is deficient in any manner, the 
RO/AMC must implement corrective 
procedures at once.

7.  After completion of any action deemed 
appropriate in addition to that requested 
above, return the case to the Veteran's 
representative for review and afford an 
opportunity to provide a statement in 
support of the Veteran's claims.

8.  Then, readjudicate the claims of 
entitlement to an increased rating for 
residuals of a left knee injury status 
post arthroplasty and entitlement to a 
total disability evaluation based on 
individual unemployability due to service-
connected disability.  All applicable laws 
and regulations should be considered.  If 
any benefit sought remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and given the opportunity to respond.  
The Board notes that under the Rice 
decision the Veteran has already perfected 
an appeal to any denial of individual 
unemployability.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


